Order entered February 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00079-CV

        HEALTH TEXAS PROVIDER NETWORK, MICHAEL MACK, M.D.,
      WILLIAM RYAN, M.D., DAVID BROWN, M.D., KEVIN THELEMAN, M.D.
                  AND JOSE ESCOBAR, M.D., Appellants

                                               V.

             PATRICK ROUGHNEEN, M.D., CHERIE ROUGHNEEN AND
                 PATRICK T. ROUGHNEEN, M.D., P.A., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-14053

                                           ORDER
       Before the Court is appellants’ January 23, 2019 unopposed motion to consolidate this

appeal with appellate cause number 05-18-00966-CV, styled Baylor Scott & White Health,

Baylor Medical Center at Grapevine, Ronald Jensen, D.O., Trent Pettijohn, M.D., and Texas

Heart Hospital of the Southwest L.L.P. d/b/a The Heart Hospital Baylor Plano v. Patrick

Roughneen, M.D., Cherie Roughneen and Patrick T. Roughneen, M.D., P.A.. Both appeals stem

from the same underlying suit and challenge interlocutory orders denying motions to dismiss

under chapter 74 of the Texas Civil Practice and Remedies Code. The motions were heard on

the same day, but the orders were signed five months apart.
           Appellants note in their motion that because the motions were heard on the same date, the

two appeals share the same reporter’s record. They further note that the two appeals share

substantially the same clerk’s record. If the two appeals are consolidated, appellants submit the

clerk’s record would need to be supplemented only with a copy of their motion to dismiss and

the order denying their motion.

           We GRANT the motion and CONSOLIDATE this appeal into appellate cause number

05-18-00966-CV. We DIRECT the Clerk of the Court to transfer all documents from this

appeal into appellate cause number 05-18-00966-CV. For administrative purposes, this appeal is

treated as a closed case. The parties, trial court clerk, and court reporter shall now use only

appellate cause number 05-18-00966-CV.

           As appellants note in their motion, briefing in appellate cause number 05-18-00966-CV is

complete and the appeal is awaiting submission. Accordingly, we ORDER Dallas County

District Clerk Felicia Pitre to file, no later than February 12, 2019, a supplemental clerk’s record

containing a copy of appellants’ motion to dismiss and the trial court’s January 4, 2019 order

denying the motion. We further ORDER appellants to file their brief on the merits no later than

March 4, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE